Shepley, C. J.,
orally.—The tax proceedings were ineffectual. The irregularities and insufficiencies are too many and manifest for question.
The receipt of the surplus avails could neither transfer title to the defendant, nor estop the plaintiff from asserting such title as he might have.
The plaintiff’s deed of 1825 was inoperative as a conveyance. Neither party, therefore, shows title to the pew, No. 47.
But the plaintiff aided and took an interest to the amount of half a share, in the erection of the house. However many may have been the whole number of shares, he was a co-tenant of some part of the house. It is that co-tenancy, however small its proportion, that enables the plaintiff to recover in this suit. Pews being, by statute, made real estate, the plaintiff is entitled to full' costs.

Defendant defaulted.